DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-3, 7-8, 11, 13 and 15-17 are currently pending.  Applicant submitted preliminary amendments filed with the original application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200073179 A1 to Pan et al.
Regarding Claim 1.  Pan discloses a liquid crystal phase shifter, comprising a first substrate (Fig. 1A substrate 120) and a second substrate which are oppositely arranged (Fig. 1A 
Regarding Claim 2.  Pan further discloses the position of the first spacer corresponds to the position of the second spacer (as shown in Fig. 1A).
Regarding Claim 7.  Pan further discloses a thickness of the liquid crystal layer is not less than 100 µm (para 26).
Regarding Claim 8.  Pan further discloses wherein the thickness of the liquid crystal layer is 100-250 µm (para 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 in view of WO 2018066459 A1 to Oono et al.
Regarding Claim 11. As stated above Pan discloses all the limitations of base claim 1.
Pan does not specifically disclose that the manufacturing method comprises the following steps: preparing the first spacer on the first substrate; preparing the second spacer on the second substrate; and oppositely bonding the first substrate and the second substrate to form a housing, and filling the housing with the liquid crystal layer, wherein the first spacer and the second spacer are formed on the first substrate and the second substrate by screen printing respectively.
However, Oono discloses the manufacturing method comprises the following steps: preparing the first spacer on the first substrate; preparing the second spacer on the second substrate; and oppositely bonding the first substrate and the second substrate to form a housing, and filling the housing with the liquid crystal layer, wherein the first spacer and the second spacer are formed on the first substrate and the second substrate by screen printing respectively (See para 41-46). Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
.
Allowable Subject Matter
Claims 3, 13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDMOND C LAU/Primary Examiner, Art Unit 2871